Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Schlosser on 6/25/2021 and 7/26/2021.
The application has been amended as follows: 
Claim 1 (Currently Amended):  A plating processing apparatus in which a plating object is immersed in a plating solution to form a plating layer on a surface of the plating object, the plating processing apparatus comprising:
a plating tank containing the plating solution;
a power supply roller rotated while supplying electric power to the plating object, and conveying the plating object to be immersed into the plating solution contained in the plating tank and then moved to outside of the plating solution;
an anode case disposed inside the plating tank and held in electrical contact with the plating solution contained in the plating tank;
a control panel controlling electric power supplied to the power supply roller and the anode case;
a first busbar electrically connecting the power supply roller and the control panel; and

wherein the first busbar and the second busbar are each constituted by a plurality of busbar members each of which includes a copper-made base member and a titanium-made coating layer covering a surface of the base member,
each busbar member of the respective plurality of busbar members constituting the first busbar and the second busbar includes (i) a first connection portion 
a portion of each busbar member other than the first connection portion and the second connection portion includes a gap between the base member and the coating layer.

Claim 3 (Currently Amended):  The plating processing apparatus according to Claim 1, wherein the base member of each busbar member is directly welded to a base member of another busbar member 

Claim 4 (Currently Amended):  The plating processing apparatus according to Claim 1, wherein an end portion of one of the base members of [[the]] each busbar member and the another busbar member has a T-like shape in the first connection portion, and
the first connection portion includes a plurality of screw holes with a plurality of bolts screwed into the plurality of screw holes for connection.

Claim 5 (Currently Amended):  The plating processing apparatus according to Claim 1, wherein an end portion of the base member of [[the]] each busbar member or a connection portion of the power supply roller, the anode case, or the control panel, which is connected to [[the]] each busbar member, has a T-like shape in the second connection portion, and
the second connection portion includes a plurality of screw holes with a plurality of bolts screwed into the plurality of screw holes for connection.

	Claim 6 (Currently Amended):  The plating processing apparatus according to Claim 4, wherein the plurality of bolts comprises one or more bolts per 125 A of current 

Claim 8 (Currently Amended):  The plating processing apparatus according to Claim 4, wherein inner peripheral surfaces of the screw holes which are formed in [[the]] each busbar member and the another busbar member and into which the bolts are screwed are covered with [[the]] titanium-made coating layers.

	Claim 9 (New):  The plating processing apparatus according to Claim 5, wherein the plurality of bolts comprises one or more bolts per 125 A of current flowing in the second connection portion.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Okano et al., JP 2002-075058 A [hereinafter Okano] is the closest prior art of record. Okano teaches a copper bus bar with a titanium cladding. Okano abstract. Okano and the prior art of record do not teach:
a power supply roller rotated while supplying electric power to the plating object, and conveying the plating object to be immersed into the plating solution contained in the plating tank and then moved to outside of the plating solution;
an anode case disposed inside the plating tank and held in electrical contact with the plating solution contained in the plating tank;

a first busbar electrically connecting the power supply roller and the control panel; and
a second busbar electrically connecting the anode case and the control panel,
…
each busbar member of the respective plurality of busbar members constituting the first busbar and the second busbar includes (i) a first connection portion connected to another busbar member of the respective plurality of busbar members, and (ii) a second connection portion connected to the power supply roller, the anode case, or the control panel, and
a portion of each busbar member other than the first connection portion and the second connection portion includes a gap between the base member and the coating layer.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794